46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles TYSON, Plaintiff--Appellant,v.Ernest HINNANT;  Richard W. Stroble, Defendants--Appellees.
No. 92-7066.
United States Court of Appeals, Fourth Circuit.
Submitted March 1, 1993.Decided Jan. 17, 1995.

Charles Tyson, Appellant Pro Se.
Mark Wilson Buyck, Jr., L. Hunter Limbaugh, WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, SC;  Richard W. Stroble, Florence, SC, for Appellees.
Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Charles Tyson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Tyson v. Hinnant, No. CA-92-766 (D.S.C. Oct. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that Tyson's failure to make more than naked assertions of conspiracy between Defendants and the state prosecutor precludes a finding of the requisite state action under Sec. 1983.  See Phillips v. Mashburn, 746 F.2d 782 (11th Cir.1984).  We also note that Tyson's claim of a manufactured indictment is unavailing under Sec. 1983, for the amended indictment in this case did not "change an 'essential' or 'material' element of the charge so as to cause prejudice to the defendant" and, therefore, did not deprive Tyson of his constitutional rights.  United States v. Bledsoe, 898 F.2d 430, 432 (4th Cir.)  (quoting United States v. Cina, 699 F.2d 853, 857 (7th Cir.), cert. denied, 464 U.S. 991 (1983)), cert. denied, 498 U.S. 986 (1990)